Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending.
Claims 6-8 and 10-18 are withdrawn from consideration.
Claims 1-5 and 9 are currently examined on the merits below.
Information Disclosure Statement
The Information Disclosure Statements filed on 10/20/2020 and 03/25/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Election/Restrictions
Applicant’s election of species I, without traverse directed to claims 1-5 and 9 in the reply filed on 04/13/2021 is acknowledged.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the tag memory being for wireless communicating”. However, it is not clear to one with ordinary skill in the art that how does a tag memory accomplishes the wireless communication as the memory in the known arts is generally known to typically store data and not perform any kind of wireless communication itself?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naruse, US 2016/0219433.
Regarding claim 1, Naruse discloses an information processing device (MFP 30, paragraph 79) that performs processing according to a set value (setting data, paragraph 80) represented by device setting information (setting information 802, paragraph 79), comprising: 
a tag memory (NFC memory 605, paragraph 80) to store set value information representing an update set value for updating the device setting information (setting change job, paragraph 80),
 the tag memory being for wireless communicating (performing wireless communication, paragraph 46);
 a processor to execute a program (CPU 402, 502, paragraphs 36, 41); and a memory (ROM 403, RAM 404) to store the program which, when executed by the processor, performs processes of (paragraphs 36, 41), 
detecting status of the information processing device when the set value information is stored in the tag memory (paragraph 83, “the NFC unit 418 stores the encrypted setting change job in the NFC memory 605 of the NFC unit 517. The setting change job is executed at a timing of next activation of the MFP 30. The timing of next activation indicates, for example, a timing at which the power supply state of the MFP 30 is returned from the sleep mode to a normal mode after a predetermined time elapses. The MFP 30 may be activated immediately after the processing in S1407. An activation condition may be determined based on the contents stored in the NFC unit 517, and the MFP 30 may be activated when the activation condition is satisfied. Upon activation of the power supply of the MFP 30 in S1408, a CPU 502 acquires, in S1409, the setting value stored in S1407. The setting value is decrypted using an MFP private key 801 corresponding to the MFP public key 702 to change the setting information 802 in S1410, thereby terminating the processing shown in FIG. 14”, note that immediately when the set value information is stored, it is detected if the encrypted setting change job is associated with the MFP private key 801 and then if encrypted setting change job is associated with MFP private key or not is determined and status is accordingly regarded as the status of the information processing device);
 and incorporating the set value information into the device setting information (change the setting information, paragraph 83, fig. 14, S1410),
 wherein the tag memory is able to receive writing of the set value information even when power of the information processing device is off (NFC memory 605 of an NFC unit 517 can be accessed to read or write data even if the MFP 30 is in the power-off state or sleep state, paragraph 80), 
and the processor does not incorporate the set value information into the device setting information when the status of the information processing device is predetermined status (paragraph 83, note that the set value information is not incorporated into the device setting information, when the MFP private key 801 does not match the encrypted setting change job then such status is regarded as the predetermined status).
Regarding claim 2, Naruse further discloses wherein the processor further performs a process of determining whether the set value information is stored in the tag memory or not when the power of the information processing device is turned on, the processor detects the status of the information processing device when the processor determines that the set value information is stored in the tag memory, and the predetermined status is a used state in which the information processing device is already used (see paragraph 83, note that processing is performed when MFP 30 is returned from sleep mode to normal mode, basically that a respective determination of whether the set value information is stored in the NFC memory or not is also performed at that point in time and furthermore, the determinations that if the MFP private key matches the encrypted setting change job implies that the MFP 30 is already used since the encrypted setting change job was already received while transmission to the device suggests that device is in use).
Regarding claim 9, it recites similar features as claim 1 except it’s a method claim, thus same rationale applies for claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse, US 2016/0219433 in view of Lee, US 2015/0103374.
Regarding claim 3, Naruse fails to further disclose wherein information processing device shifts to used state when a predetermined set value included in the device setting information is changed.
paragraph 48, shifting the device to a used state is to change a predetermined value such as administrator account, note that “the control unit 120 of the multi-function printer 100 determines whether the initial setup of a language, a country, a time, a date, an administrator account, a time zone, a clock mode, and the like is needed. In a detailed method of determining whether initial setup is needed, it is determined that the initial setup is needed when the initial setup has not been performed on the multi-function printer 100 or when a user requests initial setup”).
Naruse and Lee are combinable because they both teach having an image forming apparatus using near field communication (NFC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Naruse with the teachings of Lee for the benefit of a user may simply perform NFC tagging of a mobile terminal without directly inputting initial setup, and thus the initial setup of a multi-function printer may be performed in accordance with the setting of the mobile terminal, thereby improving user convenience as taught by Lee at paragraph 85.
Regarding claim 4, Naruse in view of Lee further teaches wherein the predetermined set value is an administrator password (Lee, administrator account/password, paragraph 48).
Naruse and Lee are combinable because they both teach having an image forming apparatus using near field communication (NFC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Naruse with the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naruse, US 2016/0219433 in view of Taketomo Naruse, US 2015/0278564 (hereinafter Taketomo).
Regarding claim 5, Naruse further discloses the processor incorporates the set value information into the device setting information when the status of the information processing device is not the predetermined status (paragraphs 80-83 and explanation as provided above).
Naruse fails to explicitly disclose wherein the tag memory further stores authentication information for performing authentication, and the authentication by use of the authentication information succeeds.
However, Taketomo teaches wherein the tag memory further stores authentication information for performing authentication, and the authentication by use of the authentication information succeeds (paragraphs 55, 73, storing authentication information in NFC memory and then incorporating information based on the authentication information during NFC transmission).
Naruse and Taketomo are combinable because they both teach having an image forming apparatus using near field communication (NFC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Naruse with the teachings of Taketomo for the benefit of the user authority can be also changed by using .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato, US 2013/0070297 – teaches the NFC transmit/receive transmits the authentication IDs obtained from the authentication data memory to the information providing apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAWAN DHINGRA/Examiner, Art Unit 2672  


/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672